Citation Nr: 1042459	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-17 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.	Entitlement to an increased rating for service-connected 
bilateral hearing loss.    

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from July 1944 to June 1946.                 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The Board remanded this matter in June 2009.       


FINDINGS OF FACT

1.	From April 4, 2005 to October 7, 2005, the Veteran had Level 
III hearing acuity in his right ear, and Level V hearing acuity 
in his left ear.     

2.	From October 7, 2005 to January 22, 2008, the Veteran had 
noncompensable hearing loss.  

3.	From January 22, 2008, the Veteran has had Level VI hearing 
acuity in each ear.    

4.	The evidence of record does not preponderate against the 
Veteran's claim that his tinnitus relates to service.  


CONCLUSIONS OF LAW

1.	The criteria for a 10 percent rating, for the Veteran's 
service-connected bilateral hearing loss, had been met between 
April 4, 2005 and October 7, 2005.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2010). 

2.	The criteria for a compensable rating, for the Veteran's 
service-connected bilateral hearing loss, had not been met 
between October 7, 2005 and January 22, 2008.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2010). 

3.	The criteria for a rating in excess of 30 percent, for the 
Veteran's service-connected bilateral hearing loss, have not been 
met since January 22, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2010).  

4.	The Veteran incurred tinnitus during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claims, and 
whether the claims have been fully developed in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

VA provided the Veteran with VCAA notification in letters from 
the RO dated in May 2005, May 2006, and September 2010.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  The Veteran was informed 
of the elements of his claims, and of the evidence necessary to 
substantiate the claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 
1277 (2009).  The Veteran was advised of the respective duties of 
the VA and of the Veteran in obtaining evidence needed to 
substantiate his claims.  VA requested from the Veteran relevant 
evidence, or information regarding evidence which VA should 
obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also 73 Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that pertains 
to the claim was eliminated by the Secretary [effective May 30, 
2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  And though the Veteran was not provided with 
complete VCAA notification prior to the adverse rating decision 
on appeal, following full notice the claims on appeal were 
readjudicated in the June 2010 supplemental statement of the case 
(SSOC) of record.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2007) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  See also Overton v. Nicholson, 
20 Vet.App. 427 (2006) (a timing error may be cured by a new VCAA 
notification letter followed by a readjudication of the claim).  
Based on this background, the Board finds VA's untimely notice in 
this matter to be harmless error.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  And the 
Veteran was provided with VA compensation medical examination for 
his claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claims here.

II.  The Merits to the Claim for Increased Rating

The Veteran claimed service connection for hearing loss in April 
2005.  In the November 2005 rating decision on appeal, the RO 
granted service connection for hearing loss, and assigned a 
noncompensable rating effective the date of the Veteran's claim.  
The Veteran appealed the assigned rating to the Board.  

During the pendency of the Veteran's appeal, the RO increased the 
assigned rating for hearing loss.  In a June 2010 SSOC, the RO 
assigned a disability rating of 30 percent, effective January 22, 
2008.  

In this matter, the Board will evaluate the medical evidence to 
determine whether a higher rating has been warranted at any time 
during the appeal period.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher rating 
is warranted at any point during the pendency of the claim).  The 
Board will review the record to determine whether a compensable 
evaluation was warranted prior to January 22, 2008, and whether a 
higher rating has been warranted since then.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (an appellant is presumed to be seeking 
the maximum available benefit even where an increase is granted 
during the appeal period).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various 
disabilities.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.7.  

Hearing loss for VA purposes is evaluated under the provisions of 
38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII (Diagnostic Code 
6100) of VA's rating schedule.  Diagnostic Code 6100 provides the 
appropriate disability code for hearing loss as best VA can 
determine based on available evidence.  The assignment of 
disability ratings for hearing impairment are to be derived by 
the mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are rendered.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The record contains VA audiology examination reports dated in 
April 2005, October 2005, June 2006, and January 2008.  

The April 2005 examination showed that the Veteran's right ear 
had 76 percent speech recognition.  In the right ear, decibel 
loss (dB) at 1000 Hertz (Hz) was 25dB, with a 45dB loss at 2000, 
a 60dB loss at 3000, and a 60dB loss at 4000.  The average 
decibel loss for the right ear was 48 decibels.  In the left ear, 
the examination indicated 68 percent speech recognition.  Decibel 
loss at 1000 Hz was 30dB, with a 55dB loss at 2000, a 65dB loss 
at 3000, and a 65dB loss at 4000.  The average decibel loss for 
the left ear was 54 decibels.  

These examination results yielded Level III hearing acuity in the 
right ear and Level V hearing acuity in the left ear.  This level 
of hearing warrants a 10 percent evaluation under 38 C.F.R. §§ 
4.85, 4.86, Tables VI, VIa, VII, Diagnostic Code 6100.  

The October 2005 VA examination showed that the Veteran's right 
ear had 88 percent speech recognition.  Decibel loss at 1000 Hz 
was 40dB, with a 55dB loss at 2000, a 65dB loss at 3000, and a 
65dB loss at 4000.  The average decibel loss for the right ear 
was 56 decibels.  In the left ear, the examination indicated 84 
percent speech recognition.  Decibel loss at 1000 Hz was 40dB, 
with a 60dB loss at 2000, a 70dB loss at 3000, and a 75dB loss at 
4000.  The average decibel loss for the left ear was 61 decibels.  

These examination results yielded Level II hearing acuity in the 
right ear, and Level III hearing acuity in the left ear.  This 
level of hearing warrants a 0 percent evaluation under 38 C.F.R. 
§§ 4.85, 4.86, Tables VI, VIa, VII, Diagnostic Code 6100.  

The June 2006 VA examination showed that the Veteran's right ear 
had 92 percent speech recognition.  Decibel loss at 1000 Hz was 
25dB, with a 45dB loss at 2000, a 60dB loss at 3000, and a 60dB 
loss at 4000.  The average decibel loss for the right ear was 48 
decibels.  In the left ear, the examination indicated 88 percent 
speech recognition.  Decibel loss at 1000 Hz was 30dB, with a 
55dB loss at 2000, a 60dB loss at 3000, and a 65dB loss at 4000.  
The average decibel loss for the left ear was 53 decibels.  

These examination results yielded Level I hearing acuity in the 
right ear, and Level II hearing acuity in the left ear.  This 
level of hearing warrants a 0 percent evaluation under 38 C.F.R. 
§§ 4.85, 4.86, Tables VI, VIa, VII, Diagnostic Code 6100.  

The January 2008 VA examination showed that the Veteran's right 
ear had 64 percent speech recognition.  Decibel loss at 1000 Hz 
was 40dB, with a 60dB loss at 2000, a 60dB loss at 3000, and a 
65dB loss at 4000.  The average decibel loss for the right ear 
was 56 decibels.  In the left ear, the examination indicated 64 
percent speech recognition.  Decibel loss at 1000 Hz was 40dB, 
with a 60dB loss at 2000, a 65dB loss at 3000, and a 70dB loss at 
4000.  The average decibel loss for the left ear was 59 decibels.  

These examination results yielded Level VI hearing acuity in the 
right ear, and Level VI hearing acuity in the left ear.  This 
level of hearing warrants a 30 percent evaluation under 38 C.F.R. 
§§ 4.85, 4.86, Tables VI, VIa, VII, Diagnostic Code 6100.  

These reports indicate that a 10 percent disability evaluation 
was warranted between April 4, 2005 (the date of receipt of the 
Veteran's claim for service connection for hearing loss) and 
October 7, 2005.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Between 
October 7, 2005 and January 22, 2008, a noncompensable evaluation 
was warranted.  Since January 22, 2008, the currently-assigned 30 
percent evaluation has been warranted.  See Lendenmann, supra.  

Finally, the Board has also considered the issue of whether the 
schedular evaluation assigned for the Veteran's disorder is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 
Vet. App. 242 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when raised 
by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, the Board must then consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required.  
38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate. 
Specifically, when comparing the Veteran's overall disability 
picture with the level of disability contemplated by the Rating 
Schedule, the schedular evaluations regarding the Veteran's 
hearing loss is not inadequate.  As noted above, higher ratings 
would be warranted here for worse symptoms, but the medical 
evidence reflects that such findings are not present in this 
case.  Therefore, the schedular evaluation is adequate and no 
referral is required.

The Board considered the doctrine of reasonable doubt in this 
matter.  However, as the preponderance of the evidence is against 
any claim for increase beyond that granted here, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  The Merits to the Claim for Service Connection

In April 2005, the Veteran claimed service connection for 
tinnitus.  He claims that he incurred tinnitus while serving on 
noisy planes in the U.S. Navy during World War II.  In statements 
of record, he indicates that he has experienced tinnitus since 
service in the 1940s.  In the November 2005 rating decision on 
appeal, the RO denied the Veteran's claim.  For the reasons set 
forth below, the Board disagrees with that decision.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a 
Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 (West 
2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may be awarded where the evidence shows that a 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has the condition.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309 (2010).  If there is no evidence 
of a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active service, 
when the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2010).

In this matter, the record demonstrates that the Veteran has a 
current tinnitus disorder.  This diagnosis is reflected in the 
October 2005 examination report.  Moreover, the Veteran himself 
offers statements of record that he has tinnitus.  As a 
layperson, the Veteran is generally not capable of opining on 
matters requiring medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  But lay testimony is competent to 
establish the presence of observable symptomatology.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Here, the Veteran is clearly 
competent to attest to his symptom of tinnitus, which is defined 
as, "[n]oises (ringing, whistling, hissing, roaring, booming, 
etc.) in the ears."  See Stedman's Medical Dictionary 1838 (27 
ed. 2000).  Ringing noise in the ears is an "observable" 
symptom for the Veteran.  As he is competent to offer evidence of 
such ringing, his statements are of probative value here.  

As to whether the Veteran's tinnitus relates to service, the 
Board has considered the relevant lay and medical evidence of 
record, and finds the evidence to be in equipoise.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

On the one hand, certain evidence of record counters the 
Veteran's claim.  There are no service treatment records (to 
include a separation report of medical examination) indicating 
that the Veteran may have incurred a hearing-related disorder 
during service.  The earliest medical evidence of tinnitus is 
found in the October 2005 VA report, which is almost 60 years 
following the Veteran's discharge from service in 1946.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability is evidence 
against a claim of service connection).  The Veteran did not file 
a claim for service connection for a hearing disorder until April 
2005, also almost 60 years following service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).  And the October 2005 VA examiner opined that the 
Veteran's tinnitus was likely unrelated to service.  

On the other hand, certain evidence of record supports the 
Veteran's claim.  In granting the Veteran's claim for service 
connection for hearing loss, VA has recognized that the Veteran 
did in fact experience acoustic trauma during service as he 
claims.  Indeed, in his claim for service connection in April 
2005, the Veteran stated that he incurred acoustic trauma as an 
"aviation ordnance man which required me to be the gunner in the 
rear turret using a 50 caliber machine gun."  See 38 U.S.C.A. 
§ 1154.  

Moreover, the Veteran has asserted that he has experienced his 
tinnitus since service.  This lay evidence indicates a continuity 
of symptomatology since service.  See 38 C.F.R. § 3.303(b).  
Again, the Veteran is clearly competent to attest to the 
observable symptoms of ringing in his ears.  His statements on 
the issue of nexus between service and the current disorder are 
therefore of probative value.  See 38 C.F.R. § 3.303(b).  

Finally, another factor favoring the Veteran's claims is that the 
Veteran's service treatment records were apparently lost while in 
the possession of VA.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991) (where records are apparently lost while in the 
possession of the government, a heightened obligation applies to 
consider carefully the benefit-of-the-doubt rule).  The absence 
of medical evidence showing in-service hearing-related problems 
cannot be considered evidence contrary to his claim therefore.  

Given this evidentiary background, the Board cannot find that the 
evidence of record preponderates against the Veteran's claim to 
service connection for tinnitus.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (to deny a claim on its merits, the evidence 
must preponderate against the claim).  As such, a reasonable 
doubt has been created in the record.  This is an appropriate 
case in which to grant the claim by invoking VA's doctrine of 
reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

1.  From April 4, 2005 to October 7, 2005, entitlement to an 
evaluation of 10 percent, for service-connected bilateral hearing 
loss, is granted, subject to the law and regulations controlling 
the award of monetary benefits.  

2.  From October 7, 2005 to January 22, 2008, entitlement to a 
compensable evaluation for service-connected bilateral hearing 
loss is denied.  

3.  Entitlement to a rating in excess of 30 percent, for service-
connected bilateral hearing loss, is denied from January 22, 
2008.  

4.  Entitlement to service connection for tinnitus is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


